           Case 3:19-cv-00807-RS Document 71 Filed 04/03/19 Page 1 of 11



 1   Judy Rabinovitz*                                    Jennifer Chang Newell (SBN 233033)
     Michael Tan*                                        Katrina Eiland (SBN 275701)
 2   Omar Jadwat*                                        Cody Wofsy (SBN 294179)
     Lee Gelernt*                                        Julie Veroff (SBN 310161)
 3   Anand Balakrishnan*                                 ACLU FOUNDATION
     Daniel Galindo (SBN 292854)                         IMMIGRANTS’ RIGHTS PROJECT
 4   ACLU FOUNDATION                                     39 Drumm Street
     IMMIGRANTS’ RIGHTS PROJECT                          San Francisco, CA 94111
 5   125 Broad Street, 18th Floor                        T: (415) 343-0770
     New York, NY 10004                                  F: (415) 395-0950
 6   T: (212) 549-2660                                   jnewell@aclu.org
     F: (212) 549-2654                                   keiland@aclu.org
 7   jrabinovitz@aclu.org                                cwofsy@aclu.org
     mtan@aclu.org                                       jveroff@aclu.org
 8   ojadwat@aclu.org
     lgelernt@aclu.org
 9   abalakrishnan@aclu.org
     dgalindo@aclu.org
10
     Melissa Crow*
11   SOUTHERN POVERTY LAW CENTER
     1101 17th Street NW, Suite 705
12   Washington, D.C. 20036
     T: (202) 355-4471
13   F: (404) 221-5857
     melissa.crow@splcenter.org
14
     Attorneys for Plaintiffs (Additional counsel listed on following page)
15

16                                   UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
17
     Innovation Law Lab, et al.,                       CASE NO.: 3:19-CV-00807-RS
18
                     Plaintiffs,                       PLAINTIFFS’ SUPPLEMENTAL BRIEF
19
                                                       Date: TBD
20                   v.                                Time: TBD
                                                       Courtroom: 3, 17th Floor
21   Kirstjen Nielsen, et al.,                         Judge: Hon. Richard Seeborg

22                   Defendants.
23

24

25

26
27

28
           Case 3:19-cv-00807-RS Document 71 Filed 04/03/19 Page 2 of 11



 1   Mary Bauer***                              Sean Riordan (SBN 255752)
     SOUTHERN POVERTY LAW CENTER                Christine P. Sun (SBN 218701)
 2   1000 Preston Avenue                        AMERICAN CIVIL LIBERTIES UNION
     Charlottesville, VA 22903                  FOUNDATION OF NORTHERN
 3   T: (470) 606-9307                          CALIFORNIA, INC.
     F: (404) 221-5857                          39 Drumm Street
 4   mary.bauer@splcenter.org                   San Francisco, CA 94111
 5                                              T: (415) 621-2493
     Gracie Willis*                             F: (415) 255-8437
     SOUTHERN POVERTY LAW CENTER                sriordan@aclunc.org
 6   150 East Ponce de Leon Avenue, Suite 340   csun@aclunc.org
     Decatur, GA 30030
 7   T: (404) 221-6700                          Blaine Bookey (SBN 267596)
     F: (404) 221-5857                          Karen Musalo (SBN 106882)
 8   gracie.willis@splcenter.org                Eunice Lee (SBN 316237)
 9                                              Kathryn Jastram (SBN 127625)
     Michelle P. Gonzalez***                    Sayoni Maitra***
     SOUTHERN POVERTY LAW CENTER                CENTER FOR GENDER & REFUGEE
10   P.O. Box 370037                            STUDIES
     Miami, FL 33137-0037                       200 McAllister St.
11   T: 786-753-1383                            San Francisco, CA 94102
     F: 786-237-2949                            T: (415) 565-4877
12   mich.gonzalez@splcenter.org                F: (415) 581-8824
13                                              bookeybl@uchastings.edu
     Steven Watt***                             musalok@uchastings.edu
     ACLU FOUNDATION HUMAN RIGHTS               leeeunice@uchastings.edu
14   PROGRAM                                    jastramkate@uchastings.edu
     125 Broad Street, 18th Floor               maitras@uchastings.edu
15   New York, NY 10004
     T: (212) 519-7870
16   F: (212) 549-2654
     swatt@aclu.org
17

18   Attorneys for Plaintiffs
19   *Admitted pro hac vice
     **Application for pro hac vice pending
20   ***Pro hac vice application forthcoming
21

22

23

24

25

26
27

28
              Case 3:19-cv-00807-RS Document 71 Filed 04/03/19 Page 3 of 11



 1                                              INTRODUCTION

 2             The Court ordered supplemental briefing regarding whether “8 U.S.C § 1252(e)(3) vests

 3   exclusive jurisdiction of this matter in the District of Columbia”; and, if so, whether the case should

 4   be transferred. See Doc. No. 68 at 3 (“Order”). As explained below, there is no § 1252(e)(3)

 5   jurisdiction over this case because it challenges the implementation of 8 U.S.C § 1225(b)(2), and

 6   § 1252(e)(3) reaches only 8 U.S.C § 1225(b)(1). See Section I. However, if the Court concludes

 7   that Congress intended § 1252(e)(3) to encompass a § 1225(b)(2) suit like this one, Congress did not

 8   intend such jurisdiction to be exclusive. See Section II. Finally, if the Court decides § 1252(e)(3)

 9   vests exclusive jurisdiction over this case in the District of Columbia, it must transfer the case. See

10   Section III.

11                                                ARGUMENT

12       I.         Section 1252(e)(3) Does Not Extend Beyond Expedited Removal.

13             Section 1252(e)(3) does not grant jurisdiction over non-expedited removal cases like this

14   one. To be sure, as this Court noted, subsection (e)(3) refers to “determinations under section

15   1225(b)” rather than determinations under § 1225(b)(1). But the remainder of § 1252, the case law

16   interpreting subsection (e)(3), the provision’s legislative history, and the government’s consistent

17   understanding all indicate that Congress intended its scope to reach only expedited removal issues,

18   and that the omission of “(1)” was merely a drafting or scrivener’s error. Thus, this Court’s

19   jurisdiction is not impacted by subsection (e)(3), as Plaintiffs’ claims concern the implementation of

20   § 1225(b)(2), not § 1225(b)(1).

21             As an initial matter, the “statutory context,” Kucana v. Holder, 558 U.S. 233, 245 (2010),

22   indicates that § 1252(e)(3) addresses only “[c]hallenges” to the “validity of the” expedited removal

23   “system,” 8 U.S.C. § 1252(e)(3). Considered together, the entirety of the interlocking set of

24   provisions surrounding subsection (e)(3) is directed single-mindedly towards expedited removal.

25   See 8 U.S.C. § 1252(a)(1) (carving out review of expedited removal orders from general provision

26   governing review of final orders of removal); id. § 1252(a)(2)(A) (limiting review over various

27   aspects of expedited removal, except as provided in subsection (e)); id. § 1252(e)(1) (establishing

28   certain limitations with regard to expedited removal litigation); id. § 1252(e)(2) (establishing limited
                                                    1
                                    PLAINTIFFS’ SUPPLEMENTAL BRIEF
                                        CASE NO. 3:19-cv-00807-RS
           Case 3:19-cv-00807-RS Document 71 Filed 04/03/19 Page 4 of 11



 1   habeas review over expedited removal); id. § 1252(e)(4), (e)(5) (specifying scope of inquiry and

 2   remedy available in habeas with regard to expedited removal orders). It “would be passing strange,”

 3   Koons Buick Pontiac GMC, Inc. v. Nigh, 543 U.S. 50, 63 (2004), for Congress to have—for no

 4   apparent reason—embedded a significantly broader review provision as a subcomponent of a

 5   scheme otherwise focused, laser-like, only on expedited removal.

 6          As this Court observed, Order at 3 n.1, the titles Congress chose further indicate that it

 7   understood the entire subsection (e) review regime to be about expedited removal. Subsection (e),

 8   of which (e)(3) is part, is entitled “Judicial review of orders under section 1225(b)(1),” the expedited

 9   removal statute. And subsection (e)(3) is entitled “Challenges on validity of the system”—a

10   reference to the expedited removal system.1 While not conclusive, titles “‘can aid in resolving an

11   ambiguity in the legislation’s text,’” and here they “provide supporting evidence for the inference”

12   that Congress addressed only expedited removal. U.S. Nat. Bank of Oregon v. Indep. Ins. Agents of

13   Am., Inc., 508 U.S. 439, 458 (1993) (quoting INS v. Nat. Ctr for Immigrants’ Rights, Inc., 502 U.S.

14   183, 189 (1991)); see also Yates v. United States, 135 S. Ct. 1074, 1083 (2015).

15          While Plaintiffs are aware of no case deciding this precise issue, court decisions addressing

16   subsection (e)(3) in general have uniformly expressed the understanding that it speaks specifically to

17   expedited removal. The Ninth Circuit, for example, recently explained that under subsection (e)(3)

18   “a person may challenge the constitutionality and legality of the expedited removal provisions . . . .”

19   See Thuraissigiam v. DHS, 917 F.3d 1097, 1101 n.3 (9th Cir. 2019) (emphasis added).2 Likewise,

20   the U.S. District Court for the District of Columbia—specified by statute as the venue for an (e)(3)

21   action—described the provision as permitting “[c]hallenges [to the] validity of the [expedited

22   removal] system.” Grace v. Whitaker, 344 F. Supp. 3d 96, 115 (D.D.C. 2018) (alterations in original,
     1
23     “The system” cannot logically describe the collection of provisions found in § 1225(b). Subsection
     (b)(1) establishes the expedited removal system, with its particular procedural mechanisms.
24   Subsection (b)(2) addresses other applicants for admission who are not subject to the expedited
     removal system. Rather, those other individuals are subject to a different system—the ordinary
25   removal system—which itself is established and overwhelmingly governed by statutes outside of
     § 1225(b). See 8 U.S.C. § 1229a. “The system” as a title for subsection (e)(3) only makes sense as a
26   reference to the expedited removal system.
     2
       See also, e.g., United States v. Barajas-Alvarado, 655 F.3d 1077, 1087 n.10 (9th Cir. 2011) (statute
27   addresses “general challenges to expedited removal proceedings”); Garcia de Rincon v. Dep’t of
     Homeland Sec., 539 F.3d 1133, 1141 n.5 (9th Cir. 2008) (statute “allows a systemic challenge to the
28   expedited removal process”).
                                                       2
                                    PLAINTIFFS’ SUPPLEMENTAL BRIEF
                                          CASE NO. 3:19-cv-00807-RS
           Case 3:19-cv-00807-RS Document 71 Filed 04/03/19 Page 5 of 11



 1   emphasis added, internal quotation marks omitted); see id. at 108 (explaining that (e)(3) provides for

 2   “a systemic challenge to the legality of . . . the expedited removal process”).

 3           The legislative history further bolsters the inference that subsection (e)(3) speaks only to

 4   expedited removal issues. The Illegal Immigration Reform and Immigrant Responsibility Act of

 5   1996 (IIRIRA) conference report explains that the provision “provides for limited judicial review of

 6   the validity of procedures under section [1225](b)(1),” the expedited removal statute. H.R. Conf.

 7   Rep. No. 104–828 at 220, 104th Cong., 2nd Sess. 1996 (emphasis added); see also id. (“Section

 8   [1252](e) provides rules for judicial review of orders of removal under section [1225](b)(1).”). The

 9   report further states that “[s]ection [1252](e)(3) provides that judicial review is . . . limited to

10   whether section [1225](b)(1), or any regulations issued pursuant to that section,” are lawful. Id.

11   Notably IIRIRA, including subsection (e)(3), was passed into law as “part of an omnibus enactment

12   that occupies 750 pages in the Statutes at Large.” Reno v. Am.-Arab Anti-Discrimination Comm.,

13   525 U.S. 471, 498 (1999) (Stevens, J., concurring in the judgment). Given the length and

14   complexity, it “is not surprising that it contains a scrivener’s error.” Id.

15           Finally, the government’s own briefing in other cases reflects the same understanding that

16   subsection (e)(3) is about—and only about—expedited removal. See Defendants’ Opposition to

17   Plaintiffs’ Cross-Motion for Summary Judgment and Reply in Support of its Motion for Summary

18   Judgment at 9, Grace v. Whitaker, 344 F. Supp. 3d 96 (D.D.C. 2018) (No. 18-cv-1853), ECF No. 85

19   (describing subsection (e)(3) as “a mechanism intended solely for systemic challenges to the

20   expedited removal system”); Defendants’ Opposition to Plaintiffs’ Request for a Preliminary

21   Injunction at 19-20, Grace, 344 F. Supp. 3d 96 (No. 18-cv-1853), ECF No. 16 (“[T]he text of section

22   1252(e)(3) requires that any policy directive, guideline, or procedure be issued ‘to implement’

23   section 1225(b)(1).”); Supplemental Brief in Support of Defendants’ Motion to Transfer Venue at

24   10-11, M.M.M. v. Sessions, 319 F. Supp. 3d 290 (D.D.C. 2018) (No. 18-cv-1759), ECF No. 19 (“By

25   its plain an[d] unambiguous terms, a Plaintiff seeking to invoke this provision must be subject to a

26   ‘determination,’ . . . that is a final decision that [he is] inadmissible and subject to expedited

27   removal”); Defendants’ Cross-Motion for Summary Judgment and Opposition to Plaintiffs’ Motion

28   for Class Certification at 11, O.A. v. Trump, No. 18-cv-2718 (D.D.C. Feb. 25, 2019), ECF No. 65
                                                    3
                                    PLAINTIFFS’ SUPPLEMENTAL BRIEF
                                        CASE NO. 3:19-cv-00807-RS
           Case 3:19-cv-00807-RS Document 71 Filed 04/03/19 Page 6 of 11



 1   (“Under this binary framework, a Plaintiff is either in expedited proceedings and subject to the

 2   limitations on judicial review in 8 U.S.C. § 1252(e)(3), or in full proceedings under section 1229a

 3   and subject to [other provisions of section 1252]”).

 4             “There is no canon against using common sense in construing” a statute. Koons Buick

 5   Pontiac GMC, 543 U.S. at 63 (internal quotation marks and alteration omitted). And here “[t]here is

 6   scant indication that Congress meant” to have challenges to contiguous territory policies fall within

 7   the scope of subsection (e)(3). Id. Although the citation to section 1225(b) rather than (b)(1) “points

 8   in one direction, all of the other evidence from the statute points the other way.” U.S. Nat. Bank of

 9   Oregon, 508 U.S. at 455. In light of all the indications that Congress intended to include only

10   expedited removal litigation in subsection (e)(3), the Court should hold that this case falls outside the

11   scope of subsection (e)(3). Cf. Amalgamated Transit Union Local 1309, AFL-CIO v. Laidlaw

12   Transit Servs., Inc., 435 F.3d 1140, 1145 (9th Cir. 2006) (agreeing with Tenth Circuit that statute

13   contained “a ‘typographical error,’ and the word ‘less’ should be read as ‘more’”) (quoting Pritchett

14   v. Office Depot, Inc., 420 F.3d 1090, 1093 n.2 (10th Cir. 2005)); Nat. Ctr. for Immigrants’ Rights,

15   502 U.S. at 189 (holding that text’s “reference to ‘employment’ should be read as a reference to the

16   ‘unauthorized employment’ identified in the paragraph’s title”); U.S. Nat. Bank of Oregon, 508 U.S.

17   at 455-58 (relying in part on structure and titles to reject literal reading).3

18       II.      In The Alternative, Section 1252(e)(3) Is Not Exclusive.

19             Even if jurisdiction over the claims raised in this case exists in the District of Columbia under

20   8 U.S.C. § 1252(e)(3), it would not be exclusive of this Court’s jurisdiction. Congress paired
     3
21     The government may argue that, even if subsection (e)(3) reaches only claims regarding the
     implementation of expedited removal, one of the claims in this case does fall within its terms—
22   namely, Plaintiffs’ claim that the contiguous territory provision cannot be applied to those who are
     subject to the expedited removal statute. But that claim, like the other claims, is a challenge to the
23   implementation of the contiguous territory provision, and subsection (e)(3) addresses only the
     implementation of expedited removal, not every case that touches on expedited removal in some
24   way. See, e.g., E. Bay Sanctuary Covenant v. Trump, 349 F. Supp. 3d 838, 867 (N.D. Cal. 2018)
     (rejecting “the proposition that any rule of asylum eligibility that may be applied in expedited
25   removal proceedings is swallowed up by § 1252(e)(3)’s limitations”). Given Defendants’ continued
     expansion of the forced return policy, see ECF No. 69, and the serious, ongoing, and irreparable
26   harm Plaintiffs are suffering because of the policy, expeditious resolution of Plaintiffs’ request for a
     preliminary injunction is of paramount importance. Therefore, if this Court decides that Plaintiffs’
27   claim that the contiguous territory provision does not apply to anyone subject to expedited removal
     should be brought in the District of Columbia, Plaintiffs would withdraw that claim from their
28   motion for preliminary injunction.
                                                        4
                                   PLAINTIFFS’ SUPPLEMENTAL BRIEF
                                         CASE NO. 3:19-cv-00807-RS
           Case 3:19-cv-00807-RS Document 71 Filed 04/03/19 Page 7 of 11



 1   § 1252(e)(3), which is a grant of jurisdiction, with a corresponding jurisdiction-stripping provision,

 2   § 1252(a)(2)(A). But while subsection (e)(3) refers to 8 U.S.C. § 1225(b), subsection (a)(2)(A), the

 3   jurisdiction stripping provision, refers only to 8 U.S.C. § 1225(b)(1)—the expedited removal statute.

 4   If the Court determines that the reference to § 1225(b) in § 1252(e)(3) is not a mistake, the only

 5   reasonable way to understand the statute is that Congress granted jurisdiction in the District of

 6   Columbia over a § 1225(b)(2) action in subsection (e)(3), but refused to strip such jurisdiction from

 7   other courts in subsection (a)(2)(A). Thus, subsection (e)(3) is not exclusive as to a § 1225(b)(2)

 8   case like this one.

 9           Subsection (e)(3) by its terms is a grant of judicial review. 8 U.S.C. § 1252(e)(3) (“Judicial

10   review . . . is available . . .”). Certainly, if Congress had intended subsection (e)(3), standing alone,

11   to be exclusive, it “could easily have said so,” but it did not. Kucana, 558 U.S. at 248. Indeed, in

12   “other provisions enacted simultaneously” with (e)(3), id., Congress used language indicating

13   exclusive jurisdiction under particular circumstances, see, e.g., 8 U.S.C. § 1252(b)(9) (“Judicial

14   review . . . shall be available only in judicial review of a final order under this section.”) (emphasis

15   added); 8 U.S.C. § 1252(a)(1) (similar).4 “[W]here Congress includes particular language in one

16   section of a statute but omits it in another section of the same Act, it is generally presumed that

17   Congress acts intentionally and purposely in the disparate inclusion or exclusion.” Kucana, 558 U.S.

18   at 249 (quoting Nken v. Holder, 556 U.S. 418, 430 (2009)).

19           The conclusion that subsection (e)(3) would not be exclusive is strongly reinforced by the

20   context and structure of § 1252. See Kucana, 558 U.S. at 245 (“In reading a statute we must not

21   look merely to a particular clause, but consider in connection with it the whole statute.”) (quoting

22   Dada v. Mukasey, 554 U.S. 1, 16 (2008)). Section (e)(3) was enacted to work in tandem with

23   § 1252(a)(2) which sets out “Matters not subject to judicial review,” and specifically subsection

24   (a)(2)(A), which sets forth certain types of matters “relating to section 1225(b)(1)”—the provision

25   authorizing expedited removal—which are “not subject to judicial review” “except as provided in

26   subsection (e).” Critically, however, § 1252(a)(2)(A) says nothing about eliminating judicial review
     4
27     See also 8 U.S.C. § 1252(a)(5) (subsequently added provision providing that “a petition for review
     . . . shall be the sole and exclusive means for judicial review”) (emphasis added); id. § 1252(a)(4)
28   (similar).
                                                         5
                                     PLAINTIFFS’ SUPPLEMENTAL BRIEF
                                           CASE NO. 3:19-cv-00807-RS
           Case 3:19-cv-00807-RS Document 71 Filed 04/03/19 Page 8 of 11



 1   over claims related to § 1225(b)(2), the statute at issue in this case. In other words, assuming

 2   Congress meant subsection (e)(3) to encompass a § 1225(b)(2) action, it pointedly declined to strip

 3   jurisdiction over such actions in other courts by referring only to § 1225(b)(1) in the jurisdiction

 4   stripping § 1252(a)(2)(A). Again, such “disparate inclusion or exclusion” must be deemed

 5   meaningful if subsection (e)(3) was not drafted in error. Kucana, 558 U.S. at 249. And the

 6   implication is clear: If Congress established jurisdiction in the District of Columbia over a

 7   § 1225(b)(2) case, it did not make it exclusive.5

 8              Finally, the Court must resolve any doubts and ambiguities in favor of its jurisdiction over

 9   this case. As the Ninth Circuit has explained, the “general rule” is that courts “resolve any

10   ambiguities in a jurisdiction-stripping statute in favor of the narrower interpretation.” Arce v. United

11   States, 899 F.3d 796, 801 (9th Cir. 2018) (per curiam) (quoting ANA Int’l, Inc. v. Way, 393 F.3d 886,

12   894 (9th Cir. 2004)). And it has warned that courts “must be careful not to read broadly language in

13   the INA affecting court jurisdiction that is subject to a ‘much narrower’ interpretation.” Kwai Fun

14   Wong v. United States, 373 F.3d 952, 963 (9th Cir. 2004); see id. (“[W]e have recognized that [a]

15   jurisdictional bar is not to be expanded beyond its precise language.”). Here, the narrow

16   interpretations—that subsection (e)(3) does not reach the contiguous territory provision, or that if it

17   does such jurisdiction is not exclusive—are the best ones.

18       III.       If This Court Determines It Lacks Jurisdiction, It Must Transfer The Case.

19              The Court further directed the parties to brief “whether, if the Court concludes jurisdiction

20   lies exclusively in the District of Columbia, it should dismiss this case or order it transferred.” Order

21   at 3. If the Court concludes it lacks jurisdiction over this case, it must transfer to the District of

22   Columbia.

23              28 U.S.C. § 1631 provides for transfer of a civil case where “there is a want of jurisdiction”

24   in the original venue. “A case is ‘transferable’” if “(1) the transferee court would have been able to
     5
25     Assuming an action could be brought under subsection (e)(3), it would not be an adequate
     replacement for an APA action in this Court. As already explained, see supra Section I, “the
26   jurisdiction of the [District of Columbia] to entertain the action . . . would be at least
     doubtful.” Bowen v. Massachusetts, 487 U.S. 879, 905 (1988); see also id. at 905 n.42. And “[t]he
27   Supreme Court has repeatedly upheld an aggrieved party’s prompt access to the district court when it
     provides greater redress and broader opportunity to develop a claim than is available in a more
28   limited statutory scheme.” Chang v. United States, 327 F.3d 911, 923 (9th Cir. 2003).
                                                         6
                                    PLAINTIFFS’ SUPPLEMENTAL BRIEF
                                          CASE NO. 3:19-cv-00807-RS
           Case 3:19-cv-00807-RS Document 71 Filed 04/03/19 Page 9 of 11



 1   exercise its jurisdiction on the date the action was misfiled; (2) the transferor court lacks jurisdiction;

 2   and (3) the transfer serves the interest of justice.” Trejo-Mejia v. Holder, 593 F.3d 913, 915 (9th Cir.

 3   2010) (internal quotation marks omitted). Where all three requirements are satisfied, transfer is

 4   mandatory. See In re McCauley, 814 F.2d 1350, 1352 (9th Cir. 1987) (noting “the mandatory

 5   cast of section 1631’s instructions”); Ruiz v. Mukasey, 552 F.3d 269, 273 (2d Cir. 2009) (“we are

 6   required to transfer a case to another court” if it is transferable).

 7           If the Court determines that the District of Columbia has jurisdiction over this case and that

 8   this Court lacks such jurisdiction, the first two requirements would be satisfied. Under those

 9   circumstances, transfer would also clearly be in the interests of justice. “Normally transfer will be in

10   the interest of justice because normally dismissal of an action that could be brought elsewhere is

11   time consuming and justice-defeating.” Cazarez-Gutierrez v. Ashcroft, 382 F.3d 905, 919 (9th Cir.

12   2004) (internal quotation marks omitted). Nor is there any dispute here that Plaintiffs “acted in good

13   faith” in filing this action in this district. Id. Indeed, due to “the uncertain nature of jurisdiction in

14   this area, . . . filing . . . in the wrong court is understandable and transfer to the proper forum is

15   particularly appropriate.” Id. (internal quotation marks and alterations omitted).

16           Importantly, moreover, 8 U.S.C. § 1252(e)(3) includes a 60-day filing deadline. The

17   government may argue, if the case is dismissed and refiled rather than transferred, that the claims in

18   this suit would be time-barred. “Because the purpose of the transfer statute is to aid litigants who

19   were confused about the proper forum for review, a [suit] that would be time-barred without a

20   transfer satisfies the interest of justice test.” Baeta v. Sonchik, 273 F.3d 1261, 1264 (9th Cir. 2001)

21   (internal quotation marks omitted). For these reasons, if the Court decides it lacks jurisdiction, it

22   must transfer the case. Critically, however, the Court should make clear in its transfer order that it

23   would have jurisdiction if the District of Columbia courts decide they lack jurisdiction, thereby

24   facilitating transfer back to this Court without the need to refile this case.6

25
     6
       The Court also requested briefing regarding “whether or not it may exercise either of those options
26   without further notice.” Order 3. The government has received notice of the possibility of a
     transfer, and would not be prejudiced by one, so the Court may order transfer without further notice.
27   Should the Court be inclined to dismiss the case rather than transfer, Plaintiffs respectfully request
     an opportunity to more fully brief the issue because of the prospect that the government could argue
28   that due to the sixty-day filing limit they would be left without any venue to raise their claims.
                                                        7
                                    PLAINTIFFS’ SUPPLEMENTAL BRIEF
                                          CASE NO. 3:19-cv-00807-RS
          Case 3:19-cv-00807-RS Document 71 Filed 04/03/19 Page 10 of 11



 1   Dated: April 3, 2019                       Respectfully submitted,
 2
                                                     /s/ Judy Rabinovitz
 3   Jennifer Chang Newell (SBN 233033)         Judy Rabinovitz*
     Katrina Eiland (SBN 275701)                Michael Tan*
 4   Cody Wofsy (SBN 294179)                    Omar Jadwat*
     Julie Veroff (SBN 310161)                  Lee Gelernt*
 5   AMERICAN CIVIL LIBERTIES UNION             Anand Balakrishnan*
     FOUNDATION                                 Daniel Galindo (SBN 292854)
 6
     IMMIGRANTS’ RIGHTS PROJECT                 AMERICAN CIVIL LIBERTIES UNION
 7   39 Drumm Street                            FOUNDATION
     San Francisco, CA 94111                    IMMIGRANTS’ RIGHTS PROJECT
 8   T: (415) 343-1198                          125 Broad St., 18th Floor
     F: (415) 395-0950                          New York, NY 10004
 9   jnewell@aclu.org                           T: (212) 549-2660
     keiland@aclu.org                           F: (212) 549-2654
10
     cwofsy@aclu.org                            jrabinovitz@aclu.org
11   jveroff@aclu.org                           mtan@aclu.org
                                                ojadwat@aclu.org
12   Melissa Crow*                              lgelernt@aclu.org
     SOUTHERN POVERTY LAW CENTER                abalakrishnan@aclu.org
13   1101 17th Street NW, Suite 705             dgalindo@aclu.org
14   Washington, D.C. 20036
     T: (202) 355-4471                          Sean Riordan (SBN 255752)
15   F: (404) 221-5857                          Christine P. Sun (SBN 218701)
     melissa.crow@splcenter.org                 AMERICAN CIVIL LIBERTIES UNION
16                                              FOUNDATION OF NORTHERN
     Mary Bauer***                              CALIFORNIA, INC.
17   SOUTHERN POVERTY LAW CENTER                39 Drumm Street
18   1000 Preston Avenue                        San Francisco, CA 94111
     Charlottesville, VA 22903                  T: (415) 621-2493
19   T: (470) 606-9307                          F: (415) 255-8437
     F: (404) 221-5857                          sriordan@aclunc.org
20   mary.bauer@splcenter.org                   csun@aclunc.org
21   Gracie Willis*
22   SOUTHERN POVERTY LAW CENTER                Attorneys for Plaintiffs (Additional counsel
     150 East Ponce de Leon Avenue, Suite 340   listed on following page)
23   Decatur, GA 30030
     T: (404) 221-6700
24   F: (404) 221-5857
     gracie.willis@splcenter.org
25

26
27

28
                                               8
                               PLAINTIFFS’ SUPPLEMENTAL BRIEF
                                   CASE NO. 3:19-cv-00807-RS
          Case 3:19-cv-00807-RS Document 71 Filed 04/03/19 Page 11 of 11



 1   Michelle P. Gonzalez***                    Blaine Bookey (SBN 267596)
     SOUTHERN POVERTY LAW CENTER                Karen Musalo (SBN 106882)
 2   P.O. Box 370037                            Eunice Lee (SBN 316237)
     Miami, FL 33137-0037
 3   T: 786-753-1383                            Kathryn Jastram (SBN 127625)
     F: 786-237-2949                            Sayoni Maitra***
 4   mich.gonzalez@splcenter.org                CENTER FOR GENDER & REFUGEE
                                                STUDIES
 5                                              200 McAllister St.
     Steven Watt***
 6   ACLU FOUNDATION HUMAN RIGHTS               San Francisco, CA 94102
     PROGRAM                                    T: (415) 565-4877
 7   125 Broad Street, 18th Floor               F: (415) 581-8824
     New York, NY 10004                         bookeybl@uchastings.edu
 8   T: (212) 519-7870                          musalok@uchastings.edu
     F: (212) 549-2654                          leeeunice@uchastings.edu
 9                                              jastramkate@uchastings.edu
     swatt@aclu.org
10                                              maitras@uchastings.edu
     Attorneys for Plaintiffs
11
     *Admitted pro hac vice
12   **Application for pro hac vice pending
     ***Pro hac vice application forthcoming
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                9
                                PLAINTIFFS’ SUPPLEMENTAL BRIEF
                                    CASE NO. 3:19-cv-00807-RS
